OFFICIAL USE

TABLE 1: ENVIRONMENTAL AND SOCIAL ACTION PLAN TEMPLATE POTEGOWO WIND FARM: POLAND

Environmental & Social Requirement Resources, Target and Evaluation

Action Risks (Legislative, EBRD PR, Investment Needs, Timetable Criteria for Successful Status
(Liability/Benefits) Best Practice) Responsibility Implementation

0 General Corporate and Project management

0.1 | Appoints an EHS manager for the Ensure compliance and Best practice Own Ongoing EHS manager
Project and maintain an EHS implementation of Lender requirements EHS management
management system during Corporate polices and systems in place
construction and operation of the Lender requirements. .
wind farm. This includes internal Kis developed by time
audits of contractors. of commissioning
Develop Project specific Key
performance Indicators (KPis) as part
of EHS management system

0.2 | Ensure fully compliance of the Compliance National legislation Own ongoing Compliance
Project with Polish legislation, with | Need to ensure public Lender requirements Summary of status in
Lender requirements and best relations are maintained Annual report to
practices Lenders
Ensure that the Project meets the
requirements of the Local
development plans and appropriate
consultation and communications
done as part of development

0.3 | Within 3 years of operations Review post construction | Lender requirement External Within 3 years | Report to Lenders as
undertake an independent ESH&S operations and ensure of part of annual report
audit of the Project to assess design criteria met and commissioning
compliance and implementation of | assess Key Performance plant
best practices. This will include Indicator (KPIs).
operations issues as well as Based on the audit amend
biodiversity issues. the ESAP and EHS
Based on this review EHS management plan
management plans and Wind Farm —_| accordingly to mitigate
management risks and ensure ongoing

OFFICIAL USE
Action

Undertake an similar audit after 10
years of operations

Environmental & Social
Risks

(Liability/Benefits)

compliance with National
legislation as well as Lender
requirements.

OFFICIAL USE

Requirement

(Legislative, EBRD PR,

Best Practice)

Resources,

Investment Needs,

Responsibility

Timetable

Target and Evaluation
Criteria for Successful
Implementation

Status

0.4 | Submit regular reports to the Lenders} To ensure measures within | Lenders Requirements Own Reports to be _ | Reports submitted on
on: the ESIA/ESMP and permit submitted on a6 | time, with no objection
© Environmental, social conditions are being monthly basis | from lenders
occupational health and safety implemented appropriately. during
performance construction,
KPI and annually

eas after.

© Status of ESMP implementation

© status of each ESAP action

0.5 | Company to develop a corporate CSR to include information | Best practice Internal and Within 3 years} Link to CSR report in
EHS management plans and CSR on the Company and Key External of annual report
plan in line with best practice and performance Indicators commissioning
disclose non-financial information to. | (KPIs). or sooner
the public at the corporate level

As part of the CSR and
SEP develop any
community support
programs
PRI | Assessment and Management of Environmental and Social Impacts and Issues
1.1. | Implement the requirements of the | Compliance National legislation Own/External ongoing Report in annual report
ESIA including the ESSMP and Lender requirement ‘on compliance
permit conditions for the various
components of the Project
Ensure requirement are included in
any contractor tenders, and ensure
contractors need to adhere to National
and Lender requirements.
1.2. | As part of the EHS management Ensure that the contractor is_| Lenders Requirements Internal and Prior to Plan developed and
system, develop and implement a contractually bound to executing relevant requirements

OFFICIAL USE

Action

contractor/sub-contractor
management plan to manage ESHS
performance of construction and other
contractors including as a minimum:

# Inclusion of relevant ESAP and
ESMP requirements in
contracts/sub-contracts

Definition of roles and
responsibilities between Winergy
and contractors

Requirements for construction
contractors to develop topic-
specific ESHS management plans
including HSS; Labour; Traffic &
Transport etc

Client monitoring and auditing

Definition of ESHS contractor
performance reports to allow
Winergy to report to Lenders

Verification of competence and/or
training of ESHS responsible staff

Environmental & Social
Risks

(Liability/Benefits)

deliver all ESTA and ESMP
requirements,

OFFICIAL USE

Requirement
(Legislative, EBRD PR,
Best Practice)

Good Practice

Resources,
Investment Needs,
Responsibility

advisors

Timetable

contracts

Target and Evaluation
Criteria for Successful
Implementation

included in contracts

Status

13

Operational ESMP to include a
disturbance management plan to
address potential noise and shadow
flicker monitoring and mitigation,
including the requirements as noted in
PR¢4 and bird and bat monitoring as
defined under PR 6

Need for compliance

Lenders Requirements
Good Practice

Internal and
advisors

Prior to
construction and
ongoing

Overall compliance

PR2

Labour and Working Conditions

21

Prepare, implement and communicate
to the workforce an HR policy and

Improved human resources
practices and compliance

Lender requirements

Internal/

Prior to main
construction

Report compliance
Contractor policies &

OFFICIAL USE

Action

Environmental & Social
Risks

(Liability/Benefits)

OFFICIAL USE

Requirement

(Legislative, EBRD PR,

Best Practice)

Resources,

Investment Needs,

Responsibility

Timetable

Target and Evaluation
Criteria for Successful
Implementation

Status

procedures to meet Lenders and with National legislations | (EU/ILO standards) Contractors phase procedures approved by
national legislation requirements and PR2 requirements National legislations Client or
(contractors to have equivalent independent
policies in place). professional
Ensure both the Client and
contractors retain appropriate
responsible persons for PR2
implementation
2.2 | Establish a formal employee Improved employee/ Lender requirements Internal/ Prior to main Employee Complaints
grievance mechanism for all direct | contractor relationship and Contractors construction Procedure
and contracted employees and management phase Complaint tracker
communicate it to the workforce.
Progress update on
resolution of employee
complaints included in
lenders reports
2.3 | Conduct risk assessment of core Labour unrest, company Lender requirements Internal (oversee | Prior to Supply chain risk
supply chain regarding working reputational damage (EU/ILO standards) compliance)/ construction assessment report
conditions and child and enforced , wa Contractors
labour in accordance with PR2 National legislations (develop and Prior to
implement supply operations
chain auditing and
monitoring
procedure)
PR3_| Resource Efficiency and Pollution Prevention and Control
3.1 | Within one year of commissioning, _| Need to ensure noise and} National legislation External Post Report to Lender with
undertake post construction noise vibration within acceptable construction recommendations

assessment to assess actual noise
level at all residential areas within 1
km of wind turbines.

limits.

Best practice

OFFICIAL USE

Action

Based on the results of the above
assessment and consultation with
residents develop additional
mitigation plans to ensure

Environmental & Social
Risks

(Liability/Benefits)

OFFICIAL USE

Requirement
(Legislative, EBRD PR,
Best Practice)

Resources,

Investment Needs,

Responsibility

Timetable

Target and Evaluation
Criteria for Successful
Implementation

Status

compliance.
32 _| Implement all monitoring ‘Compliance with EBRD PR3 Project EHS Lead | During Reporting against
requirements for visual, noise and International Best Practice construction and | monitoring
dust impacts management and National Standards Polish Standards Contractors operation requirements as
a . . specified in the
eseimerene tne | snare nas cin | Wo ak Go ESNINP. pis nei
Per are limited during Environmental Health and feedback.
construction phase Safety Guidelines Wind
Energy
PR4 | Health and Safety
4.1. | Implement health and Safety Ensure compliance National legislation Internal ongoing Report any non-
standards and ensure staff and Lender requirements compliance incidents in
contractors in compliance with annual report.
National standards
4.2 | Develop and implement traffic and | Ensure compliance National legislation Contractors Prior to delivery | Plan(s) developed
transport management plan(s) to Lender requirements of equipment Reports on compliance
cover turbine and materials delivery and materials | with plan and traffic
and include access, routing, and incidents
diversions, exceptional loads, driver implemented
training and consultation with local throughout
authorities construction
4.3. | Regular meetings to be held with Proactively manage Lender requirements Internal Quarterly Evidence of meetings
households potentially affected by stakeholder relations Good practice meetings during
aaa Reduce potential for first year of

(see ESIA), investigate
reports/complaints of shadow flicker.

disturbance and community

operation

Complaints register

OFFICIAL USE

OFFICIAL USE

Environmental & Social Requirement Resources, Target and Evaluation

Action Risks (Legislative, EBRD PR, __ Investment Needs, Timetable Criteria for Successful Status
(Liability/Benefits) Best Practice) Responsibility Implementation

If needed, implement mitigations to | complaints reducing to
reduce disturbance annual Mitigations
thereafter implemented if required
and agreed with
Complaints affected people
investigated
upon receipt
PR6 | Biodiversity and Living Natural Resources
6.1 | Undertake bird and bat monitoring of | Review actual impacts National Law External Ongoing Monitoring during
the Project during construction as based on data review Best practice. construction and post
well as operational phases. OTOP and Polish Wind construction
Association Guidance
6.2 | Appoint an independent qualified Independent monitoring External Construction | Independent report
Ornithological expert (IEO) to and Operation | provided each year.
undertake the monitoring reviews Summary provided to
Review need for continued Lenders part of annual
monitoring after 3 years of operations report
based on final recommendations of
IOE in year 3.
Publish summary of the report on

intranet and make available as part of
SEP. Share results also with

regulators
63 | Update omithological collision risk | Impacts on biodiversity EBRD PR6 Project Company Revised collision risk
model with monitoring from first receptors. EHS Management model undertaken and
three years of operation and develop Best Practice Time Prior to Project | findings fed into the
adequate future monitoring and Informing adaptive Mobilisation | BAP.
mitigation measures. management of biodiversity Biodiversity
risks. Specialists Audit of findings by
Based on this develop a long term suitably qualified

OFFICIAL USE
Action

Environmental & Social
Risks

(Liability/Benefits)

OFFICIAL USE

Requirement

(Legislative, EBRD PR,

Best Practice)

Resources,

Investment Needs,

Responsibility

Timetable

Target and Evaluation
Criteria for Successful
Implementation

Status

Biodiversity Action Plan (BAP) and specialist (Lender’s
active turbine management plan to E&S Advisor)
address monitoring and turbine
management — including speed of
turbines, shut down as needed aimed
at mitigating risks
64 | Support and part take in any Ensure cumulative issues Best practice ‘As needed ‘As needed
cumulative assessments of wind are addressed. Share bird
farms in the area. and bat data with regulators
and other developers as
appropriate to facilitative
any additional future
cumulative impacts
PR8 | Cultural Heritage
8.1 | Prepare and implement a Chance Minimise risk of impacts on | Lenders requirements Internal/Contractor | Prior to Plan prepared and
Finds Procedure and train personnel cultural heritage construction submitted to Lenders.
on its application for review
PR1O | Information Disclosure and Stakeholder Engagement
10.1 | Stakeholder Engagement Plan (SEP) Ensure effective stakeholder | Lenders requirements Internal Prior to Plan prepared and
to be implemented through engagement and maintain operation submitted to Lenders

construction and operation period

Ensure regular consultation on project
details with local communities and
provision of summary reports on
operations as required in line with

good community relations

for review and non-
objection received prior
to implementation
Meeting minutes and
billboard notifications
available for Lender
review as part of annual

OFFICIAL USE

Action

Environmental & Social
Risks

(Liability/Benefits)

OFFICIAL USE

Requirement

(Legislative, EBRD PR,

Best Practice)

Resources,
Investment Needs,
Responsibility

Timetable

Target and Evaluation
Criteria for Successful
Implementation

Status

best practice and CSR requirements. reports
10.2 | Update the SEP to define operational | Ensure effective stakeholder | Lenders requirements Internal Prior to Plan prepared and
phase engagement and reporting with | engagement and maintain operation submitted to Lenders
local stakeholders including adjacent | good community relations for review and non-
communities and implement objection received prior
to implementation
This should include specific Meeting minutes and
engagement required related to billboard notifications
disturbance impacts as noted under available for Lender
PR3& 4 review as part of annual
reports
10.3 | Develop and implement an effective _ | Ensure effective stakeholder | Lenders requirements Internal Prior to Procedure developed
community grievance mechanism engagement and maintain construction and | and evidence of
(NB this is separate to the grievance | good community relations throughout —_| awareness raising of
mechanism described under PR2) construction and | local communities on
operation how to access the

mechanism

OFFICIAL USE

